               Case 2:18-cv-00506-MJP Document 50 Filed 07/02/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10           SCOTT MILLER, et al.,                           CASE NO. C18-506 MJP

11                                 Plaintiffs,               MINUTE ORDER

12                  v.

13           KSHAMA SAWANT,

14                                 Defendant.

15

16           The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18           The Court is in receipt of the Mandate issued by the Ninth Circuit Court of Appeals in

19   No. 19-35228, remanding the above-entitled matter to this Court. Accordingly,

20           IT IS ORDERED that Plaintiffs will file an amended complaint addressing the

21   deficiencies identified in the Ninth Circuit’s April 27, 2020 order, by no later than August 3,

22   2020.

23

24


     MINUTE ORDER - 1
              Case 2:18-cv-00506-MJP Document 50 Filed 07/02/20 Page 2 of 2



 1          IT IS FURTHER ORDERED that the parties will submit an updated Joint Status Report

 2   to this Court by no later than August 3, 2020.

 3          The clerk is ordered to provide copies of this order to all counsel.

 4          Filed July 2, 2020.

 5
                                                      William M. McCool
 6                                                    Clerk of Court

 7                                                    s/ Paula McNabb
                                                      Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
